NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      FRANCISCO TORRES, Petitioner.

                         No. 1 CA-CR 15-0647 PRPC
                             FILED 7-27-2017


     Petition for Review from the Superior Court in Navajo County
                           No. CR2012-00693
                 The Honorable Robert J. Higgins, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Navajo County Attorney’s Office, Holbrook
By Bradley W. Carlyon, Galen Wilkes
Counsel for Respondent

Francisco Torres, Douglas
Petitioner



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge James P. Beene joined.
                             STATE v. TORRES
                            Decision of the Court

W I N T H R O P, Judge:

¶1            Francisco Torres petitions this court for review of the
summary dismissal of his first petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
but deny relief.

¶2           A jury found Torres guilty of kidnapping, aggravated assault,
and aggravated domestic violence. The trial court sentenced Torres to an
aggregate term of 11.5 years’ imprisonment, and this court affirmed his
convictions and sentences on direct appeal. State v. Torres, 1 CA-CR 13-
0756, 2014 WL 2767087 (Ariz. App. June 17, 2014) (mem. decision).

¶3             In his petition for review, Torres presents numerous issues
and sub-issues, in which he argues (1) no reasonable jury could find him
guilty beyond a reasonable doubt, (2) the State’s prosecution was vindictive
and malicious for numerous reasons, (3) the State offered and/or relied on
several instances of perjured testimony, (4) the prosecutor repeatedly
engaged in misconduct, and (5) both his trial and appellate counsel were
ineffective for numerous reasons.1

¶4            We deny relief. The court that dismissed the petition for post-
conviction relief presided over Torres’ trial and all the material pretrial
proceedings. The court dismissed the petition for post-conviction relief in
an order that clearly identified and correctly ruled upon the issues raised.
Further, the court did so in a thorough, well-reasoned manner that will
allow any future court to understand the court’s rulings. Under these
circumstances, “[n]o useful purpose would be served by this court
rehashing the trial court’s correct ruling in a written decision.” State v.
Whipple, 177 Ariz. 272, 274, 866 P.2d 1358, 1360 (App. 1993). Therefore, we
adopt the trial court’s ruling and deny relief on the above issues.

¶5            Torres’ petition for review also presents issues he did not raise
below. We do not address these new issues because a petition for review
may not present issues not first presented to the trial court. See State v.
Ramirez, 126 Ariz. 464, 468, 616 P.2d 924, 928 (App. 1980); State v. Wagstaff,
161 Ariz. 66, 71, 775 P.2d 1130, 1135 (App. 1988), modified on other grounds,
164 Ariz. 485, 794 P.2d 118 (1990); State v. Bortz, 169 Ariz. 575, 577-78, 821
P.2d 236, 238-39 (App. 1991); Ariz. R. Crim. P. 32.9(c)(1)(ii). See also State v.


1      The order dismissing the petition for post-conviction relief addresses
additional issues Torres does not present for review.



                                       2
                             STATE v. TORRES
                            Decision of the Court

Smith, 184 Ariz. 456, 460, 910 P.2d 1, 5 (1996) (holding there is no review for
fundamental error in a post-conviction relief proceeding); State v. Swoopes,
216 Ariz. 390, 403, ¶ 41, 166 P.3d 945, 958 (App. 2007) (same).

¶6              Finally, Torres’ petition contains a list of issues he claims the
trial court did not address, but for which he provides no supporting
argument. We deny relief on these issues because a petition for review
must set forth specific claims, present sufficient argument supported by
legal authority, and include citation to the record. Ariz. R. Crim. P.
32.9(c)(1)(iv) (stating that the petition must contain “[t]he reasons why the
petition should be granted” and either an appendix or “specific references
to the record,” but “shall not incorporate any document by reference, except
the appendices”); Ariz. R. Crim. P. 32.9(c)(1)(ii) (stating that the petition
must contain “[t]he issues which were decided by the trial court and which
the defendant wishes to present to the appellate court for review”); State v.
Rodriguez, 227 Ariz. 58, 61 n.4, ¶ 12, 251 P.3d 1045, 1048 n.4 (App. 2010)
(declining to address an argument not presented in the petition for review).
“[C]ompliance with Rule 32 is not a mere formality.” Canion v. Cole, 210
Ariz. 598, 600, ¶ 11, 115 P.3d 1261, 1263 (2005). A petitioner must “strictly
comply” with Rule 32 to be entitled to relief. Id.

¶7            Accordingly, although we grant review, we deny relief.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         3